DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1, line 10 should read right, wherein reciprocating cycles”
Claim 1, line 12 should read “right are offset by 60 degrees”
Claim 1, line 13 should read “right are offset from”
Claim 6 recites “the first cylinder”, the second cylinder”, and so forth to include six total cylinders.  These limitations should read “a first cylinder of the six cylinders”, “a second cylinder of the six cylinders”, and so forth, for proper clarity relative to Claim 1.
Claim 7 recites “the first cylinder”, the second cylinder”, and so forth to include six total cylinders.  These limitations should read “a first cylinder of the six cylinders”, “a second cylinder of the six cylinders”, and so forth, for proper clarity relative to Claim 1.
Claim 8, line 11 should read “right, wherein reciprocating cycles of the pistons in the three cylinders on the left are offset”	Claim 8, line 12 should read “another, 
Claim 8, line 13 should read “right are offset”
Claim 8, line 14 should read “on the right are offset from”
Claim 13 recites “the first cylinder”, the second cylinder”, and so forth to include six total cylinders.  These limitations should read “a first cylinder of the six cylinders”, “a second cylinder of the six cylinders”, and so forth, for proper clarity relative to Claim 8.
Claim 14 recites “the first cylinder”, the second cylinder”, and so forth to include six total cylinders.  These limitations should read “a first cylinder of the six cylinders”, “a second cylinder of the six cylinders”, and so forth, for proper clarity relative to Claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 & 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the left compressors" and “the right compressors” in lines 14-16.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the shaft" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 & 7 recite the limitation "shaft rotation" in lines 2-10, which implies the presence of a shaft.  There is insufficient antecedent basis for this limitation in the claim because Claims 1 and 4, from which Claims 6 & 7 depend, do not recite a shaft.  This brings about ambiguity as to whether or not a shaft is actually present in the invention or not.
Claim 12 recites the limitation "the shaft" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 & 14 recite the limitation "shaft rotation" in lines 2-10, which implies the presence of a shaft.  There is insufficient antecedent basis for this limitation in the claim because Claims 1 and 4, from which Claims 6 & 7 depend, do not recite any shaft.  This brings about ambiguity as to whether or not a shaft is actually present in the invention or not.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not further limit Claim 1, as it merely recites features that have been previously recited in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Appropriate corrections are required.



Allowable Subject Matter
Claims 1-14 are found to be provisionally allowable, pending Applicant’s correction of the above-noted objections and rejections.  Applicant should note that no claim(s) can be properly allowed until Applicant has overcome each and every issue noted above.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s invention, as recited within independent Claims 1 & 8, does not appear to be disclosed nor rendered obvious by the prior art of record.
The most relevant prior art documents are:
	1)  US 646,031 to McKinnon
	2)  US 2,312,335 to Halleck
	3)  US 6,202,537 to Havran
McKinnon is considered to be the most relevant prior art document, and discloses an air compressor having six double-acting cylinders each having first and second ends, a piston reciprocating therein, an inlet through which air is received, and an outlet through which air is discharged, wherein the six reciprocating compressor cylinders arranged in pairs with three reciprocating compressor cylinders on the left adjacent to three reciprocating compressor cylinders on the right (as shown in Fig. 1), wherein the reciprocating cycles of the pistons in the three cylinders on the left offset by 60 degrees one from another, the reciprocating cycles of the pistons in the three cylinders on the right offset by 60 degrees one from another (col. 3, lines 32 – col. 4, line 72).  However, McKinnon fails to disclose that the reciprocating cycles of the pistons in the three cylinders on the right offset from the reciprocating cycles of the pistons in the three cylinders on the left by 30 degrees such that pressure peak pulsations propagating from the left compressors occur at or near a midpoint in time between pressure peak pulsations propagating from the right compressors.  McKinnon also fails to disclose that the reciprocating cycles of the pistons in the three cylinders on the left offset by 120 degrees one from another and the reciprocating cycles of the pistons in the three cylinders on the right offset by 120 degrees one from another, as recited in Claim 8.
Halleck and Havran disclose other multi-cylinder gas compressors having opposing pairs of cylinders as claimed.  However, both Halleck and Havran fail to disclose six double-acting cylinders, wherein the reciprocating cycles of the pistons in the three cylinders on the left offset by 60 (or 120) degrees one from another, the reciprocating cycles of the pistons in the three cylinders on the right offset by 60 (or 120) degrees one from another, and the reciprocating cycles of the pistons in the three cylinders on the right being offset from the reciprocating cycles of the pistons in the three cylinders on the left by 30 degrees such that pressure peak pulsations propagating from the left compressors occur at or near a midpoint in time between pressure peak pulsations propagating from the right compressors.
As such, the prior art of record fails to reasonably disclose or render obvious Applicant’s invention, as currently recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC